 



EXHIBIT 10.1

March 28, 2005

Mr. Jeffrey Mattern
Treasurer
NACCO Materials Handling Group, Inc.
650 Northeast Holladay Street, Suite 1600
Portland, OR 97232

     
RE:
  (i) Restated and Amended Joint Venture and Shareholders Agreement dated April
15, 1998 as amended from time to time (the “JV Agreement”);

  (ii) International Operating Agreement dated April 15, 1998 as amended from
time to time (the “Operating Agreement”);


  (iii) Recourse and Indemnity Agreement dated October 21, 1998 as amended from
time to time (the “R&I Agreement”)

Dear Jeff:

NACCO Materials Handling Group, Inc. (“NMHG”) and General Electric Capital
Corporation (“GE Capital”) and all of their respective affiliates and
subsidiaries which may be parties to any of the above-referenced agreements
(collectively the “Agreements”) hereby agree that the “Base Term” (as that term
is described in each of the respective Agreements) shall be extended and shall
now expire on June 1, 2005 (“New Base Expiration Date”) and all of the duties
and obligations of the parties under the Agreements shall continue unmodified
and in full force and effect until such date. Accordingly, in conjunction with
the extension of the Base Term to the New Base Expiration Date, the obligations
of NMHG arising under (i) the Recourse for Wholesale Accounts set forth in
Section 3.7 of the Operating Agreement; and (ii) the R& I Agreement, shall
continue unmodified and in full force and effect through the New Base Expiration
Date.

By their respective signatures below, NMHG and GE Capital each hereby agree to
all of the extensions noted above.

GENERAL ELECTRIC CAPITAL CORPORATION

By: /s/ Belle-Ann Abrams, as attorney-in-fact
Edward J. Simoneau
Vice President and General Manager – Dealer Financial Services

NACCO MATERIALS HANDLING GROUP, INC.

By: /s/ Jeffrey C. Mattern
Jeffrey C. Mattern
Treasurer

